Citation Nr: 0738423	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic back 
disability.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for disability due to 
exposure to Agent Orange.

5.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active service, ending 
with his retirement in September 1986.  The veteran's service 
included service in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2003, a statement of the case was issued in January 2004, and 
a substantive appeal was received in March 2004.

The Board notes that the veteran's March 2004 substantive 
appeal included a request for an opportunity to testify at a 
Board hearing.  However, the veteran subsequently requested 
to cancel his hearing in a signed statement received in 
August 2007.


FINDINGS OF FACT

1.  The veteran does not currently have a confirmed diagnosis 
of PTSD.

2.  The veteran's July 1982 in-service episode of back pain 
was acute in nature, resolved with treatment, and did not 
manifest in a chronic back disability.

3.  A chronic back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current back disability otherwise related to such 
service.

4.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise causally related to the veteran's 
active duty service.

5.  The appellant had active service in the Republic of 
Vietnam during the Vietnam era.

6.  The appellant has not identified any specific disability 
related to exposure to herbicides in Vietnam in advancing 
this appeal, nor does the evidence of record show that the 
veteran currently suffers from any disability related to 
exposure to herbicides in Vietnam.

7.  Arthritis was not manifested during the veteran's active 
duty service or for many years thereafter, nor is any current 
arthritis otherwise related to such service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
4.125(a) (2007).

2.  A chronic back disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Hypertension was not incurred or aggravated during the 
veteran's active duty service, nor may it be presumed to have 
been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4.  A disease associated with herbicide exposure was not 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.159, 3.303 (2007).

5.  Arthritis was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in October 2002, 
and in another letter sent in March 2004, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, the appellant 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that additional letters sent in 
October 2002 contained specific notice regarding the 
veteran's claims involving PTSD and involving Agent Orange 
exposure.  The Board notes that the October 2002 letters were 
sent to the appellant prior to the August 2003 RO rating 
decision currently on appeal; the March 2004 letter was sent 
to the appellant prior to the most recent RO readjudication 
of this case in connection with the issuance of a 
supplemental statement of the case in May 2007.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the March 2004 VCAA letter 
expressly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter dated March 2006 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was provided to the 
appellant prior to the most recent RO readjudication of this 
case and issuance of a supplemental statement of the case in 
May 2007.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The veteran was afforded a VA psychiatric examination in 
September 2006 to evaluate current findings regarding the 
veteran's claim of entitlement to service connection for 
PTSD.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).

The Board declines to obtain VA medical opinions regarding 
the veteran's claims of entitlement to service connection for 
back pain, hypertension, exposure to Agent Orange, and 
arthritis.  The record already contains evidence reflecting 
that the veteran is currently diagnosed with the claimed 
hypertension; the corresponding claim is denied in this case 
with no controversy as to those current findings.  Likewise, 
even assuming for the sake of the veteran's argument that he 
may be currently diagnosed with a back disability and with 
arthritis, service connection for those disabilities cannot 
be warranted in this case.  Indeed, in light of the fact that 
the service medical records show no pertinent chronic 
disabilities manifested in service, in light of the July 1986 
retirement examination showing no pertinent abnormalities or 
complaints, and in light of the fact that the claims folder 
contains no contemporaneous evidence of pertinent complaint 
or disability for more than 15 years following discharge from 
service, any opinion relating any pertinent current 
disabilities to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.

Additionally, the Board notes that a VA examination 
addressing the veteran's claim of entitlement to service 
connection for exposure to Agent Orange would serve no 
purpose in this instance; this claim must be denied on the 
basis that the veteran has not identified a current 
disability associated with Agent Orange exposure for the 
purposes of this appeal.  Although this veteran is legally 
presumed to have been exposed to Agent Orange during his 
service in-country in Vietnam, exposure to Agent Orange 
without an identified associated disability is not an event 
for which compensation may be paid.

The duty to assist is not invoked, even under Charles, where 
'no reasonable possibility exists that such assistance would 
aid in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).  
No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal  Indeed, in an April 2006 
signed statement, the veteran expressly indicated that he had 
no other information or evidence to give VA to substantiate 
his claims.  Under these circumstances, no further action is 
necessary to assist the claimant with this appeal.

Service Connection

This case involves the veteran's claims that he suffers from 
certain disabilities which are causally related to his 
military service.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hypertension, 
arthritis, and psychoses, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.



PTSD

The veteran is claiming entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of  the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  With regard to the 
question of whether the veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
VAOPGCPREC 12-99 (October 18, 1999).

Preliminarily, the Board notes that the veteran claims that 
his in-service stressor event leading to the onset of PTSD 
was a helicopter crash which wounded the veteran and killed 
his friend.  Development of the evidence during the course of 
this appeal has allowed the RO to sufficiently verify the in-
service event which the veteran has cited as the stressor 
causing his claimed PTSD.  The RO has now conceded the 
stressor, as most recently confirmed in the December 2006 
supplemental statement of the case, and the Board likewise 
considers the veteran's claimed in-service stressor to have 
been verified as having occurred.

However, the Board must determine whether or not the veteran 
has been properly diagnosed with PTSD and currently suffers 
from PTSD.  The Board briefly notes that there is no 
suggestion of PTSD being diagnosed during service, nor does 
the veteran contend that he has ever been clinically 
diagnosed with PTSD.  When the veteran filed this claim in 
August 2002, he expressly indicated that he had never been 
treated for PTSD.  The record reflects, including as 
pertinently summarized in the September 2006 VA psychiatric 
examination report evaluating the PTSD claim, that the 
veteran has a previously established diagnosis of 
"depressive disorder NOS."  There is no indication of a 
clinical diagnosis of PTSD anywhere in the record.

The most significantly probative evidence on this question is 
the September 2006 VA examination report which was authored 
in connection with a competent psychiatric evaluation of the 
veteran for the specific purpose of assessing whether a PTSD 
diagnosis conforming with the DSM-IV was appropriate.  The 
September 2006 VA examination report provides diagnoses of 
"Nightmare disorder" and "Depressive disorder NOS."  Of 
primary importance, however, is the examiner's express 
conclusion that "I cannot find evidence for a diagnosis of 
PTSD (no ceiteria [sic] C, D, F) although the stressor is 
conceded."  This clear conclusion following review of the 
record and examination of the veteran, from a competent 
medical professional, is highly probative evidence indicating 
that the veteran does not currently suffer from PTSD meeting 
the diagnostic requirements set forth in the DSM-IV.  In 
light of the fact that there is no competent evidence of 
record which shows a clinical diagnosis of PTSD or otherwise 
contradicts the September 2006 VA examination report, the 
Board has no alternative but to find that the veteran does 
not currently have a confirmed diagnosis of PTSD.

The Board must conclude that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from PTSD.  The Board sympathizes with the veteran 
and understands the veteran's belief that his psychiatric 
symptoms reflect service-related PTSD.  However, although the 
veteran is competent to provide evidence regarding his 
history and symptomatology, as a layperson he is not 
competent to provide evidence diagnosing himself with PTSD; 
the Board must rely upon the conclusions of medical experts 
regarding the diagnosis of PTSD.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  In this case, the preponderance of 
the competent evidence is to the effect that the veteran is 
not currently diagnosed with PTSD.  Service connection cannot 
be established without a current diagnosis of the claimed 
disability.  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).

Back Disability

The veteran claims entitlement to service connection for back 
pain.  An October 2004 statement from the veteran explains 
that he believes that his back pain is due to "repairing 
heavy engineer equip[ment] from 1966-1986."  Other documents 
of record, including a November 2004 memo, suggest the 
veteran may also be claiming that he incurred a chronic back 
disability due to his in-service helicopter crash.  The Board 
notes that the nature of the veteran's mechanic duties and 
the veteran's involvement in a significant helicopter crash 
are corroborated by the record and the veteran's testimony is 
accepted to these extents.  The essential question in this 
case, however, is not whether the veteran's service involved 
the described duties and injury, but whether any chronic back 
disability resulted from the veteran's service.

The Board has given careful consideration in this case to 
particular service medical records of special pertinence to 
this issue.  Specifically, the Board notes that a July 1982 
service medical report shows that the veteran complained of 
experiencing three weeks of lower back pain which extended to 
his buttocks and his left leg.  The July 1982 report shows 
that the medical doctor who examined the veteran was 
concerned about possible radiculopathy, but noted that the 
probable diagnosis was "muscle strain."  The veteran was 
prescribed medication, namely Robaxin and Ben-Gay, and 
instructed to get 96 hours of bed rest.

Significantly, the service medical records reflect that the 
veteran never returned for any follow-up treatment nor 
reported any further complaints of back pain during his 
remaining four years of service.  This strongly suggests that 
the veteran's July 1982 back injury was acute in nature and 
resolved with the prescribed treatment.  Moreover, the Board 
notes that the veteran's July 1986 retirement examination 
report shows that the veteran's spine was assessed to be 
clinically normal and no pertinent abnormalities were noted.  
Indeed, in a medical history questionnaire associated with 
the July 1986 retirement examination report, the veteran 
himself expressly denied having ever experienced "recurring 
back pain."  This strongly suggests that neither the veteran 
himself, nor trained medical professionals, believed that the 
veteran had developed any chronic disability of the back as 
of the conclusion of his active duty military service.  The 
Board considers these reports to be highly probative, as they 
reflect the veteran's own report of his symptom history and a 
competent medical assessment of his back contemporaneous to 
the conclusion of his period of active duty service.  These 
reports, in the context of the service medical records as a 
whole, weigh against the veteran's claim to the extent that 
they show that the veteran had only one documented medical 
consultation regarding pertinent back pain in over 20 years 
of active duty service; this single episode of back pain did 
not manifest in any diagnosed chronic disability nor did it 
result in any complaints or diagnoses of any back symptoms as 
of the conclusion of the veteran's period of service.  The 
Board acknowledges that whether a disease or injury is acute 
is a medical question.  However, the Board views the medical 
evidence as indicating that medical personnel did not find 
any chronic residuals of the July 1982 low back complaints. 

Also of substantial significance in this case is the absence 
of evidence of a chronic back disability for many years 
following discharge from service.  Indeed, the evidence of 
record lacks any clear diagnosis of a chronic back disability 
at any time following the veteran's separation from service.  
However, even assuming for the sake of the veteran's argument 
that he currently suffers from a diagnosable disability of 
the back, the record contains no contemporaneous indication 
of symptomatology or treatment for a pertinent back 
disability for more than 20 years following service.  This 
lengthy period without contemporaneous evidence of complaint 
or treatment weighs against the claim, even assuming that a 
current examination would now reveal a diagnosed back 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 
2000).  Indeed, in view of the absence of a chronic back 
disability during service, the veteran's denial of back 
symptoms and the negative examination performed at separation 
from service, and the absence of any suggestion of a 
diagnosed back disability until over 20 years post-service, 
any finding relating a current back disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.

Hypertension

The veteran claims entitlement to service connection for 
hypertension.  The evidence of record reflects, as the RO has 
acknowledged in its adjudication of this case, that the 
veteran is currently being treated for diagnosed 
hypertension.

However, the Board finds that there is no competent medical 
evidence showing that the veteran's current hypertension 
manifested during the veteran's service.  The service medical 
records do not reflect any treatment for hypertension.  The 
veteran's August 1974 enlistment examination report shows 
recorded blood pressure of "120/70" and was interpreted as 
consistent with the finding that the veteran's heart and 
vascular health were clinically normal with no pertinent 
abnormalities.  Subsequent service medical records show 
recorded blood pressure readings of: "130/74" in an undated 
record; "124/78" in April 1986; "110/78" in May 1986; and 
"130/88" in February 1986.  No in-service treatment record 
shows any indication of a diagnosis of hypertension.  A June 
1985 report from a clinic shows that the veteran was 
considered to neither have elevated blood pressure nor to be 
taking any medication for such a condition.

Most significantly, the Board observes that the veteran 
responded to the medical history questionnaire during his 
July 1986 retirement examination with an indication that he 
was unsure if he had ever manifested abnormal blood pressure; 
this response apparently prompted medical evaluation of the 
question and a specific determination was noted on the sheet 
by the physician that the veteran's blood pressure was within 
normal limits.  The July 1986 questionnaire also reflects 
that the veteran specifically stated that he was in good 
health and not taking any medication at that time.  The July 
1986 retirement examination report shows that the veteran's 
blood pressure was "110/78" at that time and that the 
veteran's heart and vascular health were assessed to be 
clinically normal with no pertinent abnormalities noted.  
This indicates that trained medical professionals determined 
that the veteran had not developed any chronic hypertension 
and that the veteran himself, while uncertain about the state 
of his blood pressure, was not of the belief that he suffered 
from chronic hypertension.

The Board considers these reports to be highly probative, as 
they reflect the veteran's own report of his symptom and 
treatment history and a competent medical assessment of his 
heart and vascular health contemporaneous to the conclusion 
of his period of active duty service.  These reports, in the 
context of the service medical records as a whole, weigh 
against the veteran's claim to the extent that they show that 
the veteran did not manifest hypertension in over 20 years of 
active duty service, and was clinically determined to be free 
of any chronic heart or vascular disease as of the conclusion 
of the veteran's period of service.

Also of substantial significance in this case is the absence 
of evidence of chronic hypertension for many years following 
discharge from service.  Even acknowledging that the veteran 
currently suffers from diagnosed hypertension, the record 
contains no contemporaneous indication of symptomatology or 
treatment for hypertension for at least 15 years following 
separation from service.  The veteran's VA treatment records 
reflect that he was diagnosed with hypertension in October 
2002.  A January 2003 report shows that the veteran described 
that he was "recently" diagnosed with hypertension.  The 
Board does observe that the veteran's November 2001 Emergency 
Room report reflects a blood pressure reading that may be 
considered suggestive of hypertension at that time.  
Regardless, even accepting for the sake of the veteran's 
argument that hypertension was shown to have manifested as 
early as November 2001, this still leaves a period of 15 
years following service without any contemporaneous competent 
evidence of hypertension.  This lengthy period without 
contemporaneous evidence of complaint or treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

Indeed, in view of the absence of any indication of 
hypertension during service, the negative examination 
performed at separation from service, and the absence of any 
suggestion of hypertension until at least 15 years post-
service, any finding relating current hypertension to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.

Agent Orange Exposure

The Board acknowledges that the veteran is shown to have 
served in the Republic of Vietnam during the Vietnam Era.  A 
veteran is entitled to a presumption of service connection if 
he is diagnosed with certain enumerated diseases associated 
with exposure to certain herbicide agents.  38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e).  Regulations 
pertaining to Agent Orange exposure have expanded to include 
all herbicides used in Vietnam.  Unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam Era is presumed 
to have been exposed to Agent Orange or similar herbicide.  
See 38 U.S.C.A. §§ 1116, 1154.  The veteran's military 
personnel records reflect that he served in the Republic of 
Vietnam during the Vietnam Era and, as there is no 
affirmative evidence to the contrary, the veteran is presumed 
to have been exposed to herbicide agents during said service.

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  While exposure 
to Agent Orange is conceded given the veteran's service in 
the Republic of Vietnam during the Vietnam Era, none of the 
veteran's contentions and none of the medical records 
identify any disease among the enumerated diseases associated 
with Agent Orange exposure.  As such, service connection is 
not warranted on a presumptive basis under 38 C.F.R. § 
3.309(e).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet.App. 78 (1993).  However, as this appeal 
issue does not involve any contention by the veteran 
identifying a specific associated disability, consideration 
of service connection of a direct basis is not possible.

The Board notes that, after the veteran perfected the appeal 
currently under consideration, the veteran's October 2004 
correspondence raised a new claim for entitlement to service 
connection for a skin disorder; this claim included a 
contention that the claimed skin disorder was caused by 
exposure to Agent Orange.  In a separate adjudication, an 
April 2005 RO decision denied entitlement to service 
connection for skin disease, in part due to the lack of any 
shown diagnosis of a current skin disease.  The veteran did 
not appeal that decision, and that matter is not in appellate 
status.

To summarize, the record shows that the veteran may be 
presumed to have been exposed to herbicide agents.  The 
veteran, however, has advanced this appeal without 
specifically alleging that he currently suffers from any 
specific disease associated with herbicide exposure.  
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  Exposure to Agent Orange is merely a 
means to establish entitlement to service connection for a 
present disability; it is not itself a disability.  As no 
current disability of has been clinically shown, there is no 
basis upon which compensation may be based.

Arthritis

The veteran claims entitlement to service connection for 
arthritis.  The Board notes that the service medical records 
do not contain any suggestion of treatment or complaint 
related to arthritis during service.  The Board further notes 
that the veteran's July 1986 retirement examination report 
shows that the veteran's musculoskeletal system, spine, and 
all extremities were assessed to be clinically normal and no 
pertinent abnormalities were noted.  Indeed, in a medical 
history questionnaire associated with the July 1986 
retirement examination report, the veteran himself expressly 
denied having ever experienced "Arthritis."  This strongly 
suggests that neither the veteran himself, nor trained 
medical professionals, believed that the veteran had 
developed any chronic arthritis as of the conclusion of his 
active duty military service.  The Board considers the 
service medical records to be highly probative; in 
particular, the Board finds that the July 1986 retirement 
examination report and veteran's medical history 
questionnaire are of substantial probative value as they 
reflect the veteran's own report of his symptom history and a 
competent medical assessment of his joints and pertinent 
health contemporaneous to the conclusion of his period of 
active duty service.  These reports, in the context of the 
fact that the service medical records provide no suggestion 
of an arthritis diagnosis, weigh against the veteran's claim 
to the extent that they show that the veteran did not 
manifest any symptoms of arthritis during service and that 
neither the veteran nor trained medical professionals 
believed that the veteran suffered from arthritis as of the 
conclusion of the veteran's period of service.

Also of substantial significance in this case is the absence 
of evidence of arthritis for many years following discharge 
from service.  Indeed, the evidence of record lacks any clear 
diagnosis of arthritis at any time following the veteran's 
separation from service.  However, even assuming for the sake 
of the veteran's argument that he currently suffers from 
arthritis, the record contains no contemporaneous indication 
of symptomatology or treatment for arthritis for more than 20 
years following service.  This lengthy period without 
contemporaneous evidence of complaint or treatment weighs 
against the claim, even assuming that a current examination 
would now reveal a diagnosed arthritis pathology.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Indeed, in view of 
the absence of any suggestion of arthritis during service, 
the veteran's denial and the negative examination performed 
at separation from service, and the absence of any suggestion 
of diagnosed arthritis until over 20 years post-service, a 
finding relating any current arthritis to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.

Conclusion

The Board acknowledges that the veteran himself, in advancing 
these issues on appeal, asserts that he suffers from chronic 
disabilities caused by his active duty service.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of diagnosis 
or etiology of a disease or disorder.  In this case, the 
competent medical evidence weighs against the veteran's 
claims in that no claimed chronic disability is shown to have 
manifested during service or for many years following 
service; the competent evidence of record further shows no 
basis for finding that any of the claimed disabilities have 
manifested otherwise as a result of the veteran's service.  
Thus, the Board finds that the probative evidence shows that 
service connection is not warranted in any of the issues on 
appeal.

As the preponderance of the evidence is against each claim, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


